Citation Nr: 9928026	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  94-30 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
ptosis of the upper left eyelid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from September 1969 to 
September 1972 and from January 1987 to December 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which temporarily adjudicated claims for the 
Los Angeles, California RO after the January 1994 earthquake.  

Service connection for ptosis of the left upper eyelid was 
granted by the Philadelphia RO in a February 1994 rating 
decision, and a 10 percent evaluation was initially assigned.  
The veteran appealed this initial evaluation.  During the 
pendency of this appeal, the Los Angeles RO increased the 
veteran's disability rating to 30 percent, effective from 
December 1992, the date the veteran filed his original claim 
for service connection.  This 30 percent evaluation remains 
in effect and is the subject of this appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The Board notes that the veteran was scheduled for a hearing 
before a traveling Member of the Board, on July 23, 1999.  
The veteran failed to appear at this hearing.  Nothing in the 
record indicates that the veteran was not provided proper 
notice of this hearing or that he did not receive notice of 
this hearing.  As such, VA regulation permits the Board to 
adjudicate the veteran's claim based on the current evidence 
of record.  See 38 C.F.R. § 20.704(d) (1998).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran's ptosis of the left upper eyelid completely 
obscures the veteran's vision in his left eye.  The left 
upper eyelid is flaccid and swollen, with erythema.

CONCLUSION OF LAW

The schedular criteria for a 50 percent evaluation for ptosis 
of the left upper eyelid have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 4.84a, 
4.118, Diagnostic Codes 6019, 7800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  In 
evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.2 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

Here, the veteran's ptosis of the left upper eyelid is 
addressed by the schedular criteria applicable to the eye and 
to the skin.  See 38 C.F.R. Part 4, §§ 4.84a, 4.118 (1998).  
Specifically, Diagnostic Code 6019 (Ptosis, unilateral or 
bilateral) provides for rating based on disfigurement or on 
central visual acuity, depending upon the degree to which the 
pupil is obscured.  38 C.F.R. Part 4, § 4.84a, Diagnostic 
Code 6019.  If the pupil is wholly obscured, rating is 
equivalent to 5/200 (1.5/60).  Id.  In turn, as to central 
visual acuity, Diagnostic Code 6074 provides for a singular 
evaluation of 30 percent.  38 C.F.R. Part 4, § 4.84a, 
Diagnostic Code 6074 (1998).

With respect to rating on disfigurement, Diagnostic Code 7800 
(Scars, disfiguring, head, face or neck) provides for a 30 
percent evaluation where disfigurement is severe, especially 
if producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  38 C.F.R. Part 4, § 4.118, Diagnostic 
Code 7800.  A 50 percent evaluation is provided for where 
disfigurement is complete or there is an exceptionally 
repugnant deformity of one side of the face or there is 
marked or repugnant bilateral disfigurement.  Id.  Further, 
when in addition to tissue loss and cicatrization, there is 
marked discoloration, color contrast, or the like, a 30 
percent evaluation under Diagnostic Code 7800 may be 
increased to 50 percent, and a 50 percent evaluation may be 
increased to 80 percent.  Id.

II.  Factual Background

The veteran's service medical records show that the veteran 
complained of painless swelling of the left upper lid in 
December 1988.  At that time, the veteran reported that the 
swelling had been present for approximately one month.  
Physical examination found a moderate amount of left upper 
lid swelling, which was temporarily worse.  There was no 
erythema, and the tissue was not warm.  A CT scan was 
performed, which revealed a slight enlargement of the left 
lacrimal gland, although it was not thought to be a 
significant variation from the right lacrimal gland.  The CT 
scan also showed soft tissue swelling but no bony erosion.  
The diagnosis was left upper lid swelling, etiology 
undetermined at this time.  Subsequently, the veteran's left 
upper lid was chronically swollen.  While serving in Desert 
Storm, the veteran was evacuated to Fort Bragg and then sent 
Walter Reed Medical Center for evaluation.  Several biopsies 
were done, and various courses of treatment, including
steroids and antibiotics, were tried.  The veteran was 
medically separated from service in 1992, upon a finding that 
the veteran had activity limitations which precluded adequate 
performance of normal duties.  The disability was described 
as chronic upper left lid swelling, with ptosis obscuring the 
visual axis.  It was noted that the veteran should be closely 
followed in the VA system.

The April 1993 VA examination reflects the veteran's 
complaints of left upper lid swelling, with ptosis and 
intermittent pain.  The veteran stated that compresses did 
not help.  Physical examination found edema, erythema, 
increased warmth, and induration.  The impression was 
swelling and edema, with ptosis, etiology unknown.  
Photographs were ordered but not taken.

A private medical record dated in January 1995 notes the 
veteran's left eyelid swelling.  It was also noted that no 
specific diagnosis had been given, in spite of biopsy.  
Currently, the veteran's eyelid was swollen enough to 
obstruct his vision in the left eye.  However, when the 
veteran lifted his eyelid, his left eye was otherwise intact.  
The veteran's two biopsies in 1991 were listed by history.  
The impression was swelling of the left eyelid, etiology 
unknown.  The physician thought it might represent a local 
lymphatic problem.  It was reiterated that the veteran's 
eyelid was swollen enough to obstruct his vision in his left 
eye.  It was noted that the veteran might benefit from 
corrective surgery, although this had been unsuccessful in 
the past.

The May 1995 VA examination reflects the veteran's complaints 
of problems with depth perception, blurry vision in the good 
eye, and headaches.  The veteran also complained of pain and 
burning sometimes, which was getting worse.  A CT scan of the 
orbital area found evidence of soft tissue swelling in the 
lateral aspect of the left orbit, in the region of the 
conjunctiva and eyelid.  There was no retrobulbar abnormality 
and no fracture on that side.  Physical examination found the 
veteran's left upper lid to be swollen, edematous, and 
flaccid.  The veteran's corrected far vision in his right eye 
was 20/50.  Photographs taken at this time showed the 
veteran's left upper lid to be swollen and red, with the left 
eye completely shut.

III.  Application and Analysis

Upon review of the pertinent evidence of record, the Board 
finds that a 50 percent evaluation is warranted for the 
veteran's ptosis of the left upper eyelid.

Initially, the Board wishes to address the great weight it 
has placed on the photographs taken of the veteran at his May 
1995 VA examination.  Clearly, the veteran has a deformity of 
the left eye.  It cannot be ignored, and the clinical 
evidence of record suggests that the veteran's eye will stay 
this way.  As such, the Board finds that a 50 percent 
evaluation is warranted under Diagnostic Code 7800.

In this respect, the Board notes the veteran's current 30 
percent evaluation under Diagnostic Codes 6019 and 6074.  
When applied in tandem, these two diagnostic codes, in 
practical effect, provide for a maximum 30 percent 
evaluation, which the veteran receives.  However, were 
Diagnostic Code 7800 to be applied in this instance, the 
veteran's disability rating could be increased, depending 
upon the clinical evidence of record.

Admittedly, the substantive provisions of Diagnostic Code 
6019 appear to suggest that rating as disfigurement is 
appropriate only when there is little to no interference with 
vision.  See 38 C.F.R. Part 4, § 4.84a, Diagnostic Code 6019.  
In those instances where the pupil is obscured and vision 
more so affected, then rating is to be done on central visual 
acuity.  Id.  However, practical application in this manner 
fails to acknowledge that only a greater deformity of the 
eyelid would result in more obscured vision.  The greater the 
deformity, the greater the disfigurement.  It is nonsensical 
to limit evaluation to 30 percent under one diagnostic code 
which limits its consideration to affected vision, when a 
higher evaluation is permitted (should the clinical evidence 
support such an evaluation) under a diagnostic code which 
specifically addresses disfigurement.  As such, the Board 
finds Diagnostic Code 7800 applicable here.  Moreover, in 
finding Diagnostic Code 7800 appropriate in this instance, 
the Board also stresses that rating as disfigurement is 
incorporated to some extent in Diagnostic Code 6019.  Id.

As discussed above, then, Diagnostic Code 7800 provides for a 
30 percent evaluation where disfigurement is severe, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  38 C.F.R. Part 4, § 4.118, 
Diagnostic Code 7800.  A 50 percent evaluation is provided 
for where disfigurement is complete or there is an 
exceptionally repugnant deformity of one side of the face or 
there is marked or repugnant bilateral disfigurement.  Id.  
Further, when in addition to tissue loss and cicatrization, 
there is marked discoloration, color contrast, or the like, a 
30 percent evaluation under Diagnostic Code 7800 may be 
increased to 50 percent, and a 50 percent evaluation may be 
increased to 80 percent.  Id.  In this respect, based greatly 
on the photographs of record and the clinical evidence which 
suggests that the veteran's eye will remain static, the Board 
finds that the veteran's disfigurement is severe and produces 
an unsightly deformity of the left upper eyelid.  
Accordingly, a 30 percent evaluation is warranted.  Id.  
However, finding evidence of color contrast, the Board also 
concludes that the veteran's 30 percent evaluation should be 
increased to 50 percent, as permitted in the provisions of 
Diagnostic Code 7800.  Id.

Having assigned a 50 percent evaluation under Diagnostic Code 
7800, the Board concludes that an evaluation greater than 
this is not warranted.  Here, the clinical evidence of record 
(particularly the photographs) does not support a finding 
that the veteran's disfigurement is complete or exceptionally 
repugnant on one side of the face, nor is there marked or 
repugnant bilateral deformity.  The photographs clearly show 
only one swollen eyelid, with the rest of the veteran's face 
appearing unaffected.  Absent a 50 percent evaluation for 
complete or exceptionally repugnant deformity or 
disfigurement, an increased evaluation of 80 percent is not 
allowed.

Therefore, the Board finds that the veteran's disability 
picture more nearly approximates the criteria for a 50 
percent evaluation (as calculated in the above analysis) 
under Diagnostic Code 7800 than that required for any higher 
evaluation provided for under Diagnostic Code 7800, however 
calculated.  See 38 C.F.R. § 4.7; see also 38 U.S.C.A. 
§ 5107(b) (West 1991).



ORDER

A 50 percent disability rating is granted for the veteran's 
ptosis of the left upper eyelid, subject to the applicable 
provisions pertinent to the disbursement of monetary funds.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

